                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________
                                                                                             USDC SDNY
jandrophy@faillacelaw.com
                                                                                             DOCUMENT
                                                                 December 4, 2019            ELECTRONICALLY FILED
                                                                                             DOC #:
BY ECF                                                                                       DATE FILED: 12/05/19
Hon. Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street                                 MEMORANDUM ENDORSED
New York, New York 10007

         Re:                        Martinez Aguilar et al v. VBFS Inc. et al
                                    19-cv-00621-GHW

Dear Judge Woods:

         This firm represents Plaintiffs Lorena Martinez Aguilar, Manuel Carranza Cayetano,

Fidadelfo Baldemar Rojas Lopez, Luis Alberto Romano Pareja, and Florindo Flores-Ramales in

the above-referenced action. I respectfully request, jointly with Defendants, an extension of the

deadline to file the joint pretrial order and additional pretrial materials, from December 6, 2019

to December 11, 2019.

         This is the first request for an extension of time to submit the pretrial materials. The

reason for the request is that although the parties have begun to exchange the pretrial materials,

we anticipate needing additional time to attempt to resolve any disagreements and submit joint

pretrial materials. We do not anticipate that the extension will necessitate any other extensions

or adjournments of any other dates. We note that trial in the action is scheduled for February 18,

2020 and the final pretrial conference is scheduled for February 3, 2020.

         We thank the Court for its attention to this matter.




                           Certified as a minority-owned business in the State of New York
     Page 2

                                                   Respectfully submitted,


                                                   MICHAEL FAILLACE & ASSOCIATES, P.C.


                                                   By:     /s/ Joshua S. Androphy
                                                           Joshua S. Androphy
                                                           60 East 42nd Street, Suite 4510
                                                           New York, New York 10165
                                                           Telephone: (212) 317-1200
                                                           Facsimile: (212) 317-1620
                                                           Attorneys for Plaintiffs

     cc:      Nils Shillito (by ECF)




Application granted. The pre-trial materials described in the Court's June 5, 2019 order setting trial are due no
later than December 11, 2019.
SO ORDERED.
                                                               _____________________________________
Dated: December 5, 2019
                                                                      GREGORY H. WOODS
New York, New York
                                                                     United States District Judge
